IN THE
                            TENTH COURT OF APPEALS

                                No. 10-15-00014-CV

MERCURY COUNTY MUTUAL INSURANCE COMPANY,
                                 Appellant
v.

CALLIE HAYMAN, INDIVIDUALLY & AS THE NATURAL
DAUGHTER OF DON EDWARD HAYMAN, DECEASED, & AS
REPRESENTATIVE OF THE ESTATE OF DON EDWARD HAYMAN,
DECEASED, & JAMES BRADLEY RANDLEMAN, INDIVIDUALLY &
AS THE NATURAL SON OF PATRICIA ROSE HAYMAN, DECEASED,
& AS REPRESENTATIVE OF THE ESTATE OF PATRICIA ROSE
HAYMAN, DECEASED, AND JAMES ORION LEONARD
                                      Appellees


                            From the 361st District Court
                               Brazos County, Texas
                            Trial Court No. 13-00156-CV


                            MEMORANDUM OPINION


       The Petition for Permission to Appeal Interlocutory Order filed on January 16,

2015 is denied. Accordingly, the appeal is dismissed for want of jurisdiction. See TEX.

R. APP. P. 28.3; 43.2(f).

                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Appeal dismissed
Opinion delivered and filed January 29, 2015
[CV06]




Mercury County Mutual Insurance Company v. Hayman   Page 2